Exhibit 10.2

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (“Guaranty Agreement”), dated as of December 17, 2010,
is executed and delivered by FOSSIL INTERMEDIATE, INC., a Delaware corporation
(“Fossil Intermediate”), FOSSIL TRUST, a business trust formed under the
Delaware Business Trust Act (and now existing as a statutory trust under the
Delaware Statutory Trust Act) (“Fossil Trust”), FOSSIL STORES I, INC., a
Delaware corporation (“Fossil Stores”), FOSSIL INTERNATIONAL HOLDINGS, INC., a
Delaware corporation (“Fossil International”), the additional Material Domestic
Subsidiaries who may at any time hereafter become a guarantor hereunder as
contemplated by Paragraph 30 hereof, together with any successor entity thereto,
each a “Guarantor” and collectively, the “Guarantors”) to WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as the administrative agent for the
Lenders and as collateral agent for the Secured Parties (the “Administrative
Agent”) under the Credit Agreement and other Loan Documents, as follows:

Definitions

The following terms shall have the following meanings wherever used in this
Guaranty Agreement:

“Administrative Agent” has the meaning specified in the introductory paragraph
hereof.

“Borrower” means Fossil, Inc., a Delaware corporation.

“Credit Agreement” means that certain Credit Agreement, dated as of December 17,
2010, among the Borrower, Fossil Intermediate, Inc., Fossil Trust, Fossil
Partners, L.P., Arrow Merchandising, Inc., Fossil Stores I, Inc., Fossil
Holdings, LLC, Fossil International Holdings, Inc., the Lenders and the
Administrative Agent, as such agreement may be renewed, extended, amended,
restated, amended and restated, supplemented, increased, restated, replaced or
otherwise modified from time to time.

“Full Payment” means, with respect to the Guaranteed Obligations and subject to
the proviso below, (a) the full and indefeasible cash payment of the Guaranteed
Obligations in the applicable currency required, including, without limitation
and as applicable, principal and interest, fees and other charges accruing
during any Insolvency Proceeding (whether or not allowed in such proceeding),
(b) if such Guaranteed Obligations are L/C Obligations or inchoate or contingent
in nature, cash collateralization thereof (or delivery of a standby letter of
credit acceptable to the Administrative Agent, in its discretion, in the amount
of the required cash collateral) in a manner and pursuant to agreements
reasonably acceptable to the Administrative Agent, and (c) if and to the extent
required by the Administrative Agent, a release of all actual or contingent
claims against the Administrative Agent, the Lenders and/or the other Secured
Parties for any matters arising on or before the payment date in a manner and
pursuant to agreements reasonably acceptable to the Administrative Agent;
provided, however, that “Full Payment” of the Guaranteed Obligations shall not
be deemed to have occurred unless and until each of the Revolving Credit
Commitment, the L/C Commitment and the Swingline Commitment has terminated or
expired.

“Guaranteed Obligations” means the “Obligations” as such term is defined in the
Credit Agreement.

 

GUARANTY AGREEMENT - Page 1



--------------------------------------------------------------------------------

“Guarantor” and “Guarantors” have the meanings specified in the introductory
paragraph hereof.

“Guaranty Agreement” has the meaning specified in the introductory paragraph
hereof.

“Insolvency Proceeding” means any case or proceeding or proposal commenced by or
against a Person under any state, federal or foreign law for, or any agreement
of such Person to, (a) the entry of an order for relief under the United States
Bankruptcy Code or any other bankruptcy, insolvency, receivership,
reorganization, winding up, debtor relief, debt adjustment law or similar law
(whether state, federal or foreign), (b) the appointment of a trustee, receiver,
creditor representative or other custodian for such Person or any part of its
Property, or (c) an assignment for the benefit of creditors.

Terms defined in the Credit Agreement, wherever used herein, unless otherwise
defined above, shall have the same meanings in this Guaranty Agreement as are
set forth in the Credit Agreement, and each of such definitions hereby is deemed
to be incorporated herein by reference. Each Guarantor expressly acknowledges
that it has read and is familiar with all such incorporated definitions and that
incorporation of the same herein shall be deemed to have the same effect and
enforceability as though each of such incorporated definitions is set forth
herein at length.

R E C I T A L S:

A. The Credit Agreement provides, among other things, for certain Loans to be
made from time to time by one or more of the Lenders to the Borrower and for the
issuance of Letters of Credit by the Issuing Lender for the account of the
Borrower on the terms and conditions prescribed therein.

B. This Guaranty Agreement is required by the Credit Agreement and the
Guarantors’ execution and delivery hereof is a condition (among other
conditions) to the making of the Loans and the issuance of the Letters of
Credit.

C. Each Guarantor has determined that (i) it will directly and indirectly
benefit from the availability of financing to the Borrower under the Credit
Agreement and the other transactions evidenced by and contemplated in the Loan
Documents, (ii) it will benefit from executing and delivering this Guaranty
Agreement, (iii) it is in such Guarantor’s best interest, and within its entity
purpose, to execute and deliver and, if called upon to do so, to perform its
obligations under this Guaranty Agreement, and (iv) execution and delivery of
this Guaranty Agreement and any other Loan Documents to which such Guarantor is
a party are necessary or convenient to the conduct, promotion and attainment of
the business of such Guarantor and the other Credit Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each Guarantor hereby agrees as follows:

1. Guaranty of Guaranteed Obligations. This Guaranty Agreement is executed by
the Guarantors pursuant to the Credit Agreement and is for the benefit of the
Administrative Agent, the Lenders and the other Secured Parties. As an
inducement to the Lenders to make the Loans and extend and continue to extend
credit and other financial accommodations to the Borrower under the Loan
Documents, to the Issuing Lender to provide Letters of Credit as provided by the
Credit Agreement and to the other Secured Parties to make financial
accommodations to the Borrower and/or its Subsidiaries, for value received, each
Guarantor hereby jointly and severally, and unconditionally, irrevocably and
absolutely, guarantees to the Administrative Agent, the Lenders and the other
Secured Parties the prompt and full payment and performance of all of the
Guaranteed Obligations when due or declared to be due and at all times
thereafter.

 

GUARANTY AGREEMENT - Page 2



--------------------------------------------------------------------------------

Each Guarantor and, by its acceptance of this Guaranty Agreement, the
Administrative Agent, on behalf of itself and the Lenders and the other Secured
Parties, hereby confirms that it is the intention of such Persons that this
Guaranty Agreement and the obligations of the Guarantors hereunder not
constitute a fraudulent transfer or conveyance for the purposes of any
Insolvency Proceeding, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Agreement and the obligations of the
Guarantors hereunder. To effectuate the foregoing intention, each of the
Administrative Agent and the Guarantors hereby agrees that the obligations of
any Guarantor under this Guaranty Agreement at any time shall be limited to the
maximum amount as will not result in such obligations of such Guarantor
hereunder or this Guaranty Agreement constituting an unenforceable fraudulent
transfer or fraudulent conveyance.

2. Nature of Guaranty. This Guaranty Agreement is and shall be an absolute,
unconditional, irrevocable and continuing unlimited guaranty of payment, and not
solely of collection. Each Guarantor jointly and severally guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Credit Agreement and the other Loan Documents, without setoff or counterclaim,
and regardless of any Applicable Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender or other Secured Party with respect thereto. The Guaranteed
Obligations may, in accordance with the Loan Documents, be increased, reduced or
paid in full at any time and from time to time without affecting the liability
or obligation of any Guarantor under this Guaranty Agreement with respect to all
Guaranteed Obligations, whenever incurred or arising. All Guaranteed Obligations
now or hereafter arising shall be conclusively presumed to have been made or
acquired in acceptance hereof. Each Guarantor shall be liable, jointly and
severally, with the Borrower and any other Person now or hereafter obligated in
respect of the Guaranteed Obligations, or any portion thereof. It is the
intention of the Guarantors, the Administrative Agent, the Lenders and the other
Secured Parties that the Guarantors’ liabilities and obligations hereunder shall
not be discharged except upon Full Payment of the Guaranteed Obligations.

3. Representations and Warranties. Each of the representations and warranties in
the Credit Agreement relating to the Guarantors are incorporated by reference
and restated herein. In addition, each Guarantor hereby represents and warrants
to the Administrative Agent, the Lenders and the other Secured Parties as
follows:

(a) Each Guarantor has received and will receive a material benefit from the
transactions evidenced by and contemplated in the Credit Agreement and the other
Loan Documents. This Guaranty Agreement is given by the Guarantors in
furtherance of the direct and indirect business interests and entity purposes of
the Guarantors, and is necessary to the conduct, promotion and attainment of the
businesses of the Borrower and the Guarantors. The value of the consideration
received and to be received by each Guarantor in connection with the Credit
Agreement and other Loan Documents is, in the judgment of such Guarantor,
reasonably worth at least as much as the liability and obligation of such
Guarantor hereunder.

(b) Each Guarantor is currently informed of the financial condition of the
Borrower, each other Credit Party and any and all other Persons obligated in
respect of the Guaranteed Obligations and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor has read and understands the terms and
conditions of the Loan Documents. Each Guarantor is familiar with, and has had
an opportunity to review the books and records regarding, the financial
condition of the Borrower and the other Credit Parties and is familiar with the
value of any and all property intended to be security for the payment of all or
any part of the Guaranteed Obligations; provided that no Guarantor is relying on
such financial condition or the existence or value of any such security as an
inducement to enter into this Guaranty Agreement. Each Guarantor has adequate
means to obtain, on a continuing basis, information concerning the financial
condition of the Borrower and the other Credit Parties. No Guarantor has been
induced to enter into this Guaranty Agreement on the basis of a contemplation,
belief, understanding or agreement that any Person other than the Guarantors
will be liable to pay the Guaranteed Obligations. Neither the Administrative
Agent, any Lender nor any other Secured Party has made any representation,
warranty or statement to any Guarantor in order to induce any Guarantor to
execute this Guaranty Agreement.

 

GUARANTY AGREEMENT - Page 3



--------------------------------------------------------------------------------

4. Covenants. Each Guarantor agrees that it will perform and comply with all
covenants and agreements set forth in the Credit Agreement and the other Loan
Documents which are applicable to such Guarantor.

5. Obligations Not Impaired. Each Guarantor agrees that its obligations
hereunder shall not be released, diminished, impaired, reduced or affected by
the occurrence of any one or more of the following events: (i) lack of
organizational authority of the Borrower or any other Credit Party; (ii) any
Insolvency Proceeding affecting the Borrower or any other Credit Party or its
property; (iii) partial or total release or discharge of the Borrower or any
other Credit Party or other Person from the performance of any obligation
contained in any agreement, document or instrument evidencing, governing or
securing all or any part of the Guaranteed Obligations, whether occurring
pursuant to any Applicable Law or otherwise; (iv) any change in the time, manner
or place of payment of, or in any other term of, or any increase in the amount
of, all the Guaranteed Obligations, or any portion thereof, or any other
amendment or waiver of any term of, or any consent to departure from any
requirement of, any of the Loan Documents; (v) the taking or accepting of any
collateral security for all or any part of the Guaranteed Obligations, this
Guaranty Agreement or any other guaranty; (vi) the taking or accepting of any
other guaranty for all or any part of the Guaranteed Obligations; (vii) any
failure to acquire, perfect or continue any Lien on Collateral securing all or
any part of the Guaranteed Obligations or on any other property securing this
Guaranty Agreement; (viii) any exchange, release or subordination of any Lien on
any Collateral, or any release, amendment, waiver or subordination of any term
of any guaranty of the Guaranteed Obligations or any other impairment of any
collateral security or guaranty now or hereafter securing all or any part of the
Guaranteed Obligations; (ix) any failure to dispose of any collateral security
at any time securing all or any part of the Guaranteed Obligations or this
Guaranty Agreement in a commercially reasonable manner or as otherwise may be
required by any Applicable Law; (x) any merger, reorganization, consolidation or
dissolution of the Borrower, any Guarantor or any other Credit Party, any sale,
lease or transfer of any or all of the assets of the Borrower, any Guarantor or
any other Credit Party, or any change in name, business, organization, location,
composition, structure or organization of the Borrower, any Guarantor or any
other Credit Party; (xi) any Change in Control or any other change in the
shareholders or other owners of the Borrower, any Guarantor or any other Credit
Party; (xii) any invalidity or unenforceability of or defect or deficiency in
any of the Loan Documents; (xiii) avoidance or subordination of the Guaranteed
Obligations, or any portion thereof; (xiv) the unenforceability of all or any
part of the Guaranteed Obligations against the Borrower because any interest
contracted for, charged or received in respect of the Guaranteed Obligations
exceeds the amount permitted by any Applicable Law; (xv) any waiver, consent,
extension, forbearance or granting of any indulgence by the Administrative Agent
or any Lender or other Secured Party with respect to the Guaranteed Obligations
or any provision of any of the Loan Documents (other than this Guaranty
Agreement); (xvi) any delay in or lack of enforcement of any remedies under the
Loan Documents; (xvii) the act of creating all or any part of the Guaranteed
Obligations is ultra vires, or the officers or other representatives creating
all or any part of the Guaranteed Obligations acted in excess of their
authority; (xviii) any election of remedies by the Administrative Agent or any
Lender or other Secured Party; (xix) any of the Loan Documents were forged;
(xx) the election by the Administrative Agent or any Lender or other Secured
Party in any proceeding under the Bankruptcy Code of the application of
Section 1111(b)(2) thereof; (xxi) any borrowing or grant of a security interest
by the Borrower or any other Credit Party, as debtor-in-possession, under
Section 364 of the Bankruptcy Code, or the use of cash collateral by the
Borrower, or any consent by the Administrative Agent or any Lender or other
Secured Party to any of the foregoing; (xxii) the disallowance in bankruptcy of
all or any portion of the claims of the Administrative Agent or any Lender or
other Secured Party for payment of any of the Guaranteed Obligations; or
(xxiii) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense available to the Borrower, any Guarantor or any
other Credit Party other than the Full Payment of the Guaranteed Obligations.

 

GUARANTY AGREEMENT - Page 4



--------------------------------------------------------------------------------

6. Consent and Waiver.

(a) Each Guarantor hereby waives, to the maximum extent permitted under
Applicable Law: (i) notice of acceptance of this Guaranty Agreement; (ii) notice
of any Loans, Letters of Credit or other financial accommodations made or
extended under the Loan Documents or the creation or existence of any Guaranteed
Obligations; (iii) notice of the amount of the Guaranteed Obligations, subject,
however, to such Guarantor’s right to make inquiry of the Administrative Agent
to ascertain the amount thereof at any reasonable time; (iv) notice of any
adverse change in the financial condition of the Borrower, any other Credit
Party or any other Person or of any other fact that might increase or otherwise
change such Guarantor’s risk with respect to the Guaranteed Obligations, the
Borrower or any other Person under this Guaranty Agreement; (v) notice of
presentment for payment, demand, protest and notice thereof, notice of intent to
accelerate and notice of acceleration, notice of dishonor, diligence or
promptness in enforcement and indulgences of every kind as to any promissory
notes or other instruments among the Loan Documents; (vi) notice of any of the
events or circumstances enumerated in Paragraph 5 hereof, and all other notices
and demands to which such Guarantor might otherwise be entitled (except if such
notice is specifically required to be given to such Guarantor hereunder or under
any of the Loan Documents to which such Guarantor is a party); (vii) any
requirement that the Administrative Agent or any Lender or other Secured Party
protect, secure, perfect or insure any Lien on any Collateral or other property
as security for the Guaranteed Obligations or exhaust any right or take any
action against the Borrower, any other Credit Party or any other Person or any
Collateral or any other property subject to a Lien; (viii) the benefit of any
statute of limitations applicable to enforcement of the Guaranteed Obligations,
or any portion thereof, or any Liens in the Collateral or other property as
security for the Guaranteed Obligations or this Guaranty Agreement; (ix) all
rights by which such Guarantor might be entitled to require suit on an accrued
right of action in respect of any of the Guaranteed Obligations or require suit
against the Borrower, any other Credit Party or any other Person; or (x) any
other defense of the Borrower, any other Credit Party or any other Person other
than the Full Payment of the Guaranteed Obligations.

(b) Each Guarantor hereby waives and agrees not to assert against the
Administrative Agent or any Lender or other Secured Party, to the extent allowed
by any Applicable Law: (i) any defense, setoff, counterclaim or claim of any
kind or nature available to the Borrower, any other Credit Party or any other
Person against the Administrative Agent or any Lender or other Secured Party,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity or enforceability of the Guaranteed Obligations or any
Lien in the Collateral or any other property as security for the Guaranteed
Obligations; and (ii) any right or defense arising by reason of any claim or
defense based upon an election of remedies by the Administrative Agent or any
Lender or other Secured Party under any Applicable Law; provided, however, that
no Guarantor waives or agrees not to assert the defense of prior payment of the
Guaranteed Obligations.

 

GUARANTY AGREEMENT - Page 5



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have the right to seek recourse against any
Guarantor to the fullest extent provided for herein, and no election by the
Administrative Agent to proceed in one form of action or proceeding or against
any party, or on any obligation, shall constitute a waiver of the Administrative
Agent’s right to proceed in any other form of action or proceeding or against
other parties unless the Administrative Agent has expressly waived such right in
writing. Without limiting the foregoing, no action or proceeding by the
Administrative Agent or any Lender or other Secured Party under any agreement,
document or instrument evidencing the Guaranteed Obligations shall serve to
diminish the liability of any Guarantor under this Guaranty Agreement except to
the extent that the Administrative Agent, the Lenders and the other Secured
Parties finally and unconditionally shall have realized the Full Payment of the
Guaranteed Obligations.

(d) To the maximum extent permitted under Applicable Law, each Guarantor waives,
and agrees that its liability hereunder shall not be affected by, any neglect,
delay, omission, failure or refusal of the Administrative Agent or any Lender or
other Secured Party to (i) exercise or properly or diligently exercise any right
or remedy with respect to any or all of the Guaranteed Obligations or the
collection thereof or any Collateral or other security for or Guaranty of the
Guaranteed Obligations, or any portion thereof, (ii) take or prosecute, or
properly or diligently take or prosecute, any action for the collection of any
or all of the Guaranteed Obligations against the Borrower, any other Credit
Party, any Guarantor or any other Person in respect of any or all of the
Guaranteed Obligations, (iii) foreclose or prosecute, or properly or diligently
foreclose or prosecute, any action in connection with any agreement, document or
instrument or arrangement evidencing, securing or otherwise affecting all or any
part of the Guaranteed Obligations, or (iv) mitigate damages or take any other
action to reduce, collect or enforce the Guaranteed Obligations.

(e) The Administrative Agent may at any time, without the consent of or notice
to any Guarantor except as may be prohibited by or required by the Credit
Agreement or other Loan Documents (but otherwise subject to any requirement for
consent of any or all of the Lenders as prescribed by the Credit Agreement),
without incurring responsibility to any Guarantor and without impairing,
releasing, reducing or affecting the obligations of any Guarantor hereunder:
(i) change the manner, place or terms of payment of all or any part of the
Guaranteed Obligations, or renew, extend, modify, rearrange, refinance, refund
or alter all or any part of the Guaranteed Obligations, in each case as and to
the extent permitted by the Credit Agreement and other Loan Documents;
(ii) sell, exchange, release, surrender, subordinate, realize upon or otherwise
deal with, in any manner and in any order, any Collateral and any Lien securing
all or any part of the Guaranteed Obligations or this Guaranty Agreement or
setoff against all or any part of the Guaranteed Obligations; (iii) neglect,
delay, omit, fail or refuse to take or prosecute any action for the collection
of all or any part of the Guaranteed Obligations or this Guaranty Agreement or
to take or prosecute any action in connection with any of the Loan Documents;
(iv) exercise or refrain from exercising any rights against the Borrower, any
other Credit Party or any other Person, or otherwise act or refrain from acting;
(v) settle or compromise all or any part of the Guaranteed Obligations and
subordinate the payment of all or any part of the Guaranteed Obligations to the
payment of any obligations, indebtedness or liabilities which may be due or
become due to the Administrative Agent or any Lender or other Secured Party or
others; (vi) apply any deposit balance, fund, payment, collections (through
process of law or otherwise) or other property of the Borrower or any other
Credit Party to the satisfaction and liquidation of indebtedness or obligations
of any of the Credit Parties to the Administrative Agent or any Lender or other
Secured Party, if any, not guaranteed under this Guaranty Agreement;
(vii) release all or any one or more parties to any one or more of the Loan
Documents or grant other indulgences to the Borrower or any other Credit Party
or any other Person in respect thereof; (viii) amend or modify in any manner and
at any time (or from time to time) any of the Loan Documents (except to the
extent such Loan Documents expressly require the consent of or notice to the
Guarantors); (ix) partially or fully release or substitute any Guarantor, or
enforce, exchange, release or waive any security for the Guaranteed Obligations
or any portion thereof; (x) bring suit against any one or more of the Guarantors
or other Persons liable or obligated in respect of the Guaranteed Obligations,
collectively together, jointly and severally, or separately, and apply any
amounts obtained by the Administrative Agent in such manner as the
Administrative Agent may elect, subject to the Loan Documents; and (xi) apply
any sums paid to the Administrative Agent or any Lender or other Secured Party
by any Guarantor, the Borrower, any other Credit Party or any other Person to
the Guaranteed Obligations as provided by the Loan Documents.

 

GUARANTY AGREEMENT - Page 6



--------------------------------------------------------------------------------

(f) Should the Administrative Agent or any Lender or other Secured Party seek to
enforce the obligations of any Guarantor hereunder by action in any court or
otherwise, each Guarantor waives, to the maximum extent permitted under
Applicable Law, any requirement, substantive or procedural, that (i) rights or
remedies be enforced first against the Borrower, any other Credit Party or any
other Person liable for all or any part of the Guaranteed Obligations,
including, without limitation, that a judgment first be rendered against any
such Person, or that the Borrower or any other such Person should be joined in
such cause, or (ii) enforcement shall first be made against any Collateral or
other property which shall ever have been given to secure all or any part of the
Guaranteed Obligations or this Guaranty Agreement. Such waiver shall be without
prejudice to the Administrative Agent’s right, at its option, to proceed against
the Borrower, any other Credit Party or any other Person, whether by separate
action or by joinder.

(g) If, in connection with the exercise of any of its rights and remedies, the
Administrative Agent or any Lender or other Secured Party shall forfeit any of
its rights or remedies, including, without limitation, its right to a deficiency
judgment in respect of the Guaranteed Obligations, whether because of any
Applicable Law pertaining to “election of remedies,” disposition of collateral
or the like, each Guarantor hereby consents to such action by the Administrative
Agent or such Lender or other Secured Party and waives any claim based upon such
action. Any action which results in the denial or impairment of any such right
to seek a deficiency judgment against the Borrower, any other Credit Party or
any other Person shall not impair the obligation of any Guarantor to pay the
full amount of the Guaranteed Obligations or any other obligation of any
Guarantor contained herein.

(h) Each Guarantor agrees that if, after the occurrence and during the
continuance of an Event of Default, the Administrative Agent, for the benefit of
the Administrative Agent or any Lender or other Secured Party, is prevented by
any Applicable Law from exercising its right to accelerate the maturity of all
or any portion of the Guaranteed Obligations, to collect interest thereon or to
enforce or exercise any other right or remedy with respect thereto, or the
Administrative Agent is prevented from taking any action to enforce any Lien in
the Collateral or any other property as security for the Guaranteed Obligations
or realize on the Collateral, each Guarantor shall pay to the Administrative
Agent, for the account of the Administrative Agent or any Lender or other
Secured Party (as applicable), upon demand therefor, the full unpaid amount of
the Guaranteed Obligations.

(i) Each Guarantor hereby assumes sole responsibility for keeping itself
informed of the financial condition of the Borrower, each other Credit Party and
any other Person liable for all or any part of the Guaranteed Obligations, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations or any part thereof. Each Guarantor hereby agrees that neither the
Administrative Agent nor any Lender or other Secured Party shall have any
obligation or duty to advise it of information known to any of them regarding
such condition or any such circumstance.

 

GUARANTY AGREEMENT - Page 7



--------------------------------------------------------------------------------

(j) Each Guarantor consents and agrees that neither the Administrative Agent nor
any Lender or other Secured Party shall be under any obligation to marshal any
assets in favor of any Guarantor or otherwise in connection with obtaining
payment of any or all of the Guaranteed Obligations from any Person or source.

(k) Each Guarantor agrees that the Administrative Agent may, at any time and
from time to time in its discretion and with or without valuable consideration,
allow substitution or withdrawal of Collateral or other security and release
Collateral or other security without impairing or diminishing the liabilities or
obligations of any Guarantor hereunder.

(l) Each Guarantor agrees that neither the Administrative Agent nor any Lender
or other Secured Party shall be liable for any failure to use diligence or care
in the collection of the Guaranteed Obligations, in the creation or perfection
of any lien, security interest or assignment intended as security, or in
preserving the liability of any Person liable or obligated on the Guaranteed
Obligations.

7. Default. Upon the occurrence and during the continuation of an Event of
Default, each Guarantor agrees to pay to the Administrative Agent, for the
benefit of the Administrative Agent or the Lenders or other Secured Parties (as
applicable), at the Administrative Agent’s office located in [Dallas County,
Texas] [discuss] or at such other place as the Administrative Agent may specify
to any Guarantor in writing, on demand by the Administrative Agent and without
further notice of dishonor and without notice of any kind to any Credit Party,
any Guarantor, or any other Person, the full unpaid amount of the Guaranteed
Obligations, in immediately available funds, or such lesser amount, if any, as
may then be due and payable and demanded by the Administrative Agent from time
to time. If acceleration of the time for payment of any amount payable by the
Borrower or any other Credit Party under or with respect to any of the
Guaranteed Obligations is stayed or otherwise delayed as a result of any
Insolvency Proceeding involving any Credit Party, all such amounts otherwise
subject to acceleration under the terms of the Guaranteed Obligations shall
nonetheless be payable by the Guarantors hereunder promptly on demand by the
Administrative Agent, and each Guarantor expressly and unconditionally agrees to
make such payment in full.

8. No Waiver, Remedies.

(a) No failure or omission on the part of the Administrative Agent to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver or other impairment thereof, nor shall any single or partial exercise of
any right or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right or remedy. In no event shall any waiver of the
provisions of this Guaranty Agreement be effective unless the same be in writing
and signed by an officer of the Administrative Agent, and then only in the
specific instance and for the purpose given. The rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies provided by
any Applicable Law or any of the other Loan Documents.

(b) Failure by the Administrative Agent or any Lender or other Secured Party at
any time or times hereafter to require strict performance by the Borrower, any
other Credit Party, any Guarantor or any other Person of any of the requirements
contained in any of the Loan Documents now or at any time, from time to time,
hereafter executed and delivered by the Borrower, any other Credit Party, any
Guarantor or any such other Person shall not waive, affect or diminish the right
to demand strict performance thereof, and such right shall not be deemed to have
been modified or waived by any course of conduct or knowledge of the
Administrative Agent, any Lender or other Secured Party, or any agent, officer
or employee thereof, respectively.

 

GUARANTY AGREEMENT - Page 8



--------------------------------------------------------------------------------

(c) No waiver of any Default or Event of Default or any other breach, default or
requirement shall operate as a waiver of any other Default or Event of Default
or the same Default or Event of Default on a future occasion, and no action
permitted hereunder shall in any way affect or impair any of the rights of the
Administrative Agent or any Lender or other Secured Party or the obligations of
any Guarantor under this Guaranty Agreement or under any of the other Loan
Documents (except to the extent, if any, as may be specified in any such
waiver). Any determination by a court of competent jurisdiction of the amount of
any principal and/or interest or other amount constituting any of the Guaranteed
Obligations shall be conclusive and binding on any Guarantor irrespective of
whether such Guarantor was a party to the suit or action in which such
determination was made.

9. Notice of Sale. In the event that any Guarantor is entitled to receive any
notice under the UCC or other Applicable Law, as it exists in the state or other
jurisdiction governing any such notice, of the sale or other disposition of any
Collateral or other property securing all or any part of the Guaranteed
Obligations or this Guaranty Agreement, it is agreed that at least ten days
notice of the time and place of any public sale or the time after which any
private sale or other disposition may be made of any such Collateral or other
property, shall be deemed to be reasonable notice in conformity with such
requirements; provided that notice given in any other reasonable manner or at
any other reasonable time shall be sufficient (subject to the requirements of
any Applicable Law).

10. Payment by the Guarantors. Whenever any Guarantor pays any sum which is or
may become due and owing under this Guaranty Agreement, such Guarantor shall
also deliver written notice thereof to the Administrative Agent
contemporaneously with such payment. Such notice shall be effective for purposes
of this Paragraph when given to the Administrative Agent in a manner prescribed
for notices hereunder. For purposes of this Guaranty Agreement, in the absence
of such notice in compliance with the provisions hereof, any sum received by the
Administrative Agent or any Lender or other Secured Party on account of the
Guaranteed Obligations shall be conclusively deemed paid by the Borrower.

11. The Administrative Agent. The Administrative Agent shall have all of the
rights, powers and benefits, for itself and on behalf of the Lenders and the
other Secured Parties, as are prescribed by the Loan Documents.

12. Cumulative Remedies; No Election. If any Guarantor is or becomes liable or
obligated for the Guaranteed Obligations, by endorsement or otherwise, other
than under this Guaranty Agreement, such liability or obligation shall not be in
any manner impaired or affected hereby, and the rights and remedies of the
Administrative Agent hereunder shall be cumulative of any and all other rights
and remedies that the Administrative Agent or any Lender or other Secured Party
may ever have against any Guarantor. The exercise by the Administrative Agent or
any Lender or other Secured Party of any right or remedy hereunder or under any
other agreement, document or instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.
This Guaranty Agreement may be enforced from time to time as often as occasion
for enforcement may arise as may be determined by the Administrative Agent, and
it is agreed and understood that it shall not be necessary for the
Administrative Agent, in order to enforce payment by any Guarantor, first to
exercise any rights or remedies against the Borrower, any other Credit Party
(including any other Guarantor), the Collateral or any other Person under the
Loan Documents or any Applicable Law.

 

GUARANTY AGREEMENT - Page 9



--------------------------------------------------------------------------------

13. Binding Effect. This Guaranty Agreement, and each Guarantor’s performance
hereunder, is for the benefit of the Administrative Agent (for the benefit of
the Administrative Agent and the Lenders and other Secured Parties according to
their respective interests as provided in the Credit Agreement), and its
successors and permitted assigns, and in the event of an assignment by the
Administrative Agent or any Lender or other Secured Party, or their respective
successors or permitted assigns, of the Guaranteed Obligations, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
indebtedness, liabilities and obligations so assigned, shall be deemed
transferred with such indebtedness, liabilities and obligations without
necessity of further express action. This Guaranty Agreement is binding upon
each Guarantor and its successors and assigns.

14. Contribution and Indemnity. If and to the extent that any Guarantor shall
(whether under this Guaranty Agreement or otherwise) pay any of the Guaranteed
Obligations for which it is not primarily liable as a borrower or otherwise (any
such payment being hereinafter called an “Accommodation Payment”), then such
Guarantor making such Accommodation Payment shall be entitled to contribution
and indemnification from the applicable Person(s) primarily liable therefor
and/or the other Guarantors as and to the extent provided under Applicable Law
and/or by agreement of such Person(s) and/or the Guarantors; provided, however,
that such Guarantor’s rights of contribution and indemnification shall be
subject to the terms and provisions of Paragraph 15 hereof.

15. Subordination. Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the prior payment in full of all Guaranteed Obligations as herein
provided. After the occurrence and during the continuance of an Event of
Default, the Subordinated Indebtedness shall not be payable, and no payment of
principal, interest or other amounts on account thereof, and no property or
guarantee of any nature to secure or pay the Subordinated Indebtedness shall be
made or given, directly or indirectly by or on behalf of any Debtor (hereafter
defined) or received, accepted, retained or applied by such Guarantor, in each
case unless and until the Full Payment of the Guaranteed Obligations. If any
sums shall be paid to such Guarantor by any Debtor or any other Person on
account of the Subordinated Indebtedness when such payment is not permitted
hereunder, such sums shall be held in trust by such Guarantor for the benefit of
the Administrative Agent and the Lenders and other Secured Parties (as
applicable) and shall forthwith be paid to the Administrative Agent without
affecting the liability of such Guarantor under this Guaranty Agreement and may
be applied by the Administrative Agent against the Guaranteed Obligations in
accordance with the Credit Agreement. Upon the request of the Administrative
Agent, each Guarantor shall execute, deliver and endorse to the Administrative
Agent such documentation as the Administrative Agent may request to perfect,
preserve and enforce its rights hereunder. For purposes of this Guaranty
Agreement, the term “Subordinated Indebtedness” means, with respect to each
Guarantor, all indebtedness, liabilities and obligations of the Borrower or any
other Credit Party other than such Guarantor (a “Debtor”) to such Guarantor,
whether such indebtedness, liabilities and obligations now exist or are
hereafter incurred or arise, or are direct, indirect, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such indebtedness, liabilities or obligations are evidenced by a note, contract,
open account or otherwise, and irrespective of the Person or Persons in whose
favor such indebtedness, obligations or liabilities may, at their inception,
have been, or may hereafter be, created, or the manner in which they have been
or may hereafter be acquired by such Guarantor. Each Guarantor agrees that any
and all Liens (including any judgment liens), upon any Debtor’s assets securing
payment of any Subordinated Indebtedness payable to such Guarantor shall be and
remain inferior and subordinate to any and all Liens upon the Borrower’s or any
other Debtor’s assets securing payment of the Guaranteed Obligations or any part
thereof, regardless of whether such Liens in favor of such Guarantor, the
Administrative Agent or any Lender or other Secured Party presently exist or are
hereafter created or attached (provided that the foregoing shall not be
interpreted or deemed to allow the existence of any such Liens to the extent
otherwise prohibited by the Loan Documents). Without the prior written consent
of the Administrative Agent, no Guarantor shall (i) file suit against any Debtor
or exercise or enforce any other creditor’s right it may have against any Debtor
or (ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any Insolvency Proceeding) to enforce any
obligations of any Debtor to such Guarantor or any Liens held by such Guarantor
on assets of any Debtor. In the event of any Insolvency Proceeding involving any
Debtor as debtor or any such Debtor’s property, the Administrative Agent shall
have the right to prove and vote any claim under the Subordinated Indebtedness
and to receive directly from the receiver, trustee or other court custodian all
dividends, distributions and payments made in respect of the Subordinated
Indebtedness until the Full Payment of the Guaranteed Obligations. The
Administrative Agent may apply any such dividends, distributions and payments
against the Guaranteed Obligations in accordance with the Credit Agreement or
other applicable Loan Documents.

 

GUARANTY AGREEMENT - Page 10



--------------------------------------------------------------------------------

16. Right of Setoff. Each Guarantor hereby grants to the Administrative Agent
and each Lender and other Secured Party a right of setoff upon any and all
monies, securities or other property of such Guarantor, and the proceeds
therefrom, now or hereafter held or received by or in transit to the
Administrative Agent or any such Lender or other Secured Party from or for the
account of such Guarantor, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and also upon any and all deposits
(general or special, to the maximum extent permitted by Applicable Law) and
credits of such Guarantor, and any and all claims of such Guarantor against the
Administrative Agent or any such Lender or other Secured Party at any time
existing. The right of setoff granted pursuant to this Paragraph shall be
cumulative of and in addition to the Administrative Agent’s or any such Lender’s
or other Secured Party’s common law right of setoff.

17. Further Assurances. Upon the request of the Administrative Agent from time
to time, each Guarantor will promptly duly execute and deliver to the
Administrative Agent any and all such further agreements, documents and
instruments, and supply such additional information, as may be reasonably
necessary or advisable, in the opinion of the Administrative Agent, to obtain
the full benefits of this Guaranty Agreement.

18. Invalid Provisions. If any provision of this Guaranty Agreement is held to
be illegal, invalid or unenforceable under present or future laws effective
during the term hereof, such provision shall be fully severable, this Guaranty
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of this Guaranty
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
Notwithstanding anything to the contrary contained herein, no provision herein
or in any other Loan Document evidencing the Guaranteed Obligations shall
require the payment or permit the collection of interest in excess of the
maximum permitted by any Applicable Law.

19. Modification in Writing. No modification, consent, amendment or waiver of
any provision of this Guaranty Agreement, and no consent to any departure by any
Guarantor herefrom, shall be effective unless the same shall be in writing and
signed by a duly authorized officer of the Administrative Agent and, as to any
modification or amendment, such Guarantor, and then shall be effective only in
the specific instance and for the specific purpose for which given.

 

GUARANTY AGREEMENT - Page 11



--------------------------------------------------------------------------------

20. No Waiver; Notices or Demands No notice to or demand on, or consent by, any
Guarantor in any case shall, of itself, entitle any Guarantor to any other or
further notice or demand or right to grant or refuse consent, in similar or
other circumstances. No delay or omission by the Administrative Agent in
exercising any right or remedy hereunder shall impair any such right or remedy
or be construed as a waiver thereof or any acquiescence therein, and no single
or partial exercise of any such right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy hereunder.

21. Expenses. Each Guarantor agrees to pay on demand by the Administrative Agent
all reasonable costs and expenses incurred by the Administrative Agent in
connection with the negotiation, preparation, execution and performance of the
terms and provisions of this Guaranty Agreement and any and all amendments,
modifications, renewals, restatements and/or supplements hereto from time to
time, including, without limitation, the reasonable fees and expenses of legal
counsel to the Administrative Agent. If any Guarantor should breach or fail to
perform any provision of this Guaranty Agreement, each Guarantor agrees to pay
to the Administrative Agent all costs and expenses incurred by the
Administrative Agent in the enforcement of this Guaranty Agreement from time to
time, including, without limitation, the reasonable fees and expenses of all
legal counsel to the Administrative Agent.

22. No Oral Agreements. THIS GUARANTY AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN AND AMONG THE GUARANTORS AND THE ADMINISTRATIVE AGENT RELATING TO THE
SUBJECT MATTER OF THIS GUARANTY AGREEMENT AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN ANY GUARANTOR AND THE
ADMINISTRATIVE AGENT. THIS GUARANTY AGREEMENT SUPERSEDES ALL PRIOR (IF ANY) ORAL
AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS RELATING TO THE SUBJECT MATTER OF
THIS GUARANTY AGREEMENT.

23. Notices. Unless otherwise specifically provided in this Guaranty Agreement,
all notices or other communications required or permitted to be given under this
Guaranty Agreement shall be given as specified in the Credit Agreement and shall
be effective as and when provided therein.

24. Survival. All representations, warranties, covenants and agreements of the
Guarantors in this Guaranty Agreement shall survive the execution of this
Guaranty Agreement.

25. Counterparts, Facsimile or Electronic Transmission. This Guaranty Agreement
may be executed in any number of counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
Guaranty Agreement. Delivery of an executed signature page of this Guaranty
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterparty hereof.

26. Governing Law; Jurisdiction, etc.

(a) Governing Law. This Guaranty Agreement shall be governed by, and construed
and enforced in accordance with, the law of the State of New York (including
Section 5-1401 of the General Obligations Law of the State of New York), without
reference to the conflicts or choice of law principles thereof that would
require application of another law (but giving effect to federal laws relating
to national banks).

(b) Submission to Jurisdiction. Each of the Guarantors and the Administrative
Agent irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any court of the State of New York sitting in
New York, New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by Applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty Agreement or in any other Loan Document shall affect
any right that the Administrative Agent, any Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Guaranty
Agreement or any other Loan Document against any Guarantor or its properties in
the courts of any jurisdiction.

 

GUARANTY AGREEMENT - Page 12



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each of the Guarantors and the Administrative Agent
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Guaranty
Agreement or any other Loan Document in any court referred to Paragraph 26(b).
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Paragraph 23. Nothing in this
Guaranty Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

27. Irrevocable Nature of Guaranty. This Guaranty Agreement shall be
irrevocable. Each Guarantor acknowledges that any purported or attempted
revocation hereof shall constitute an Event of Default.

28. Headings. The paragraph headings in this Guaranty Agreement are for
convenience of identification only and do not limit any of the provisions
hereof.

29. Patriot Act Notice. Each Guarantor acknowledges that the Administrative
Agent has notified it that, pursuant to the requirements of the USA Patriot Act,
the Administrative Agent and the Secured Parties are required to obtain, verify
and record information that identifies such Guarantor, including its legal name,
address, tax identification number and other information that will allow the
Administrative Agent and the Secured Parties to identify it in accordance with
the USA Patriot Act.

30. Additional Guarantors. Upon the execution and delivery of a Joinder
Agreement by any Material Domestic Subsidiary of the Borrower, such Person shall
become a “Guarantor” hereunder with the same force and effect as if it were
originally a party to this Guaranty Agreement and named as a “Guarantor”
hereunder. The execution and delivery of such a Joinder Agreement shall not
require the consent of any other Guarantor hereunder or any other Credit Party,
and the obligations and rights of each Guarantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor as party to
this Guaranty Agreement.

 

GUARANTY AGREEMENT - Page 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned parties hereto has caused this
Guaranty Agreement to be executed by its duly authorized officer(s) as of the
day and year first written above.

 

THE GUARANTORS:

FOSSIL INTERMEDIATE, INC.,

as a Guarantor

By:  

/s/ Mike L. Kovar

Name:   Mike L. Kovar Title:   Treasurer

FOSSIL TRUST,

as a Guarantor

By:  

/s/ Mike L. Kovar

Name:   Mike L. Kovar Title:   Treasurer

FOSSIL STORES I, INC.,

as a Guarantor

By:  

/s/ Mike L. Kovar

Name:   Mike L. Kovar Title:   Treasurer

FOSSIL INTERNATIONAL HOLDINGS, INC.,

as a Guarantor

By:  

/s/ Mike L. Kovar

Name:   Mike L. Kovar Title:   Treasurer

 

GUARANTY AGREEMENT - Page 14



--------------------------------------------------------------------------------

 

THE ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

By:  

/s/ Thomas J. Krueger

Name:   Thomas J. Krueger Title:   Senior Vice President

 

GUARANTY AGREEMENT - Page 15